       Case 3:19-cv-00163 Document 1 Filed on 05/07/19 in TXSD Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                           GALVESTON DIVISION

TONY W. SMITH,

      Plaintiff,

v.                                           C.A. No.:     3:19-cv-163

SUNBELT RENTALS, INC.,

     Defendant.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, TONY W. SMITH (hereinafter sometimes referred to as “Plaintiff”),

by and through his undersigned counsel, pursuant to 29 U.S.C. § 216(b), hereby sues

Defendant, SUNBELT RENTALS, INC. (hereinafter sometimes referred to as

“Defendant”), and in support thereof states as follows:

                                 INTRODUCTION

      1.     This is an action by Plaintiff against his employer for unpaid overtime

wages and other relief under the Fair Labor Standards Act, as amended, 29 U.S.C. §

201, et seq. Plaintiff seek damages for unpaid overtime wages, liquidated damages,

and a reasonable attorney’s fee and costs.

                                  JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331

since this claim arises under federal law, and by the private right of action conferred
       Case 3:19-cv-00163 Document 1 Filed on 05/07/19 in TXSD Page 2 of 7



in 29 U.S.C. § 216(b).

                                        VENUE

      3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant maintains and operates business location within this District.

                                    THE PARTIES

      4.     Plaintiff, TONY W. SMITH, is an individual residing in Galveston

County, Texas.

      5.     Defendant, SUNBELT RENTALS, INC., is a corporation formed under

the laws of the State of North Carolina and at all at all times material to this complaint,

maintained and operated a business in Brazoria County, Texas.

                            COMMON ALLEGATIONS

      6.     At all times material to this complaint, Defendant had employees subject

to the provisions of 29 U.S.C. § 206 in the facility where Plaintiff was employed.

      7.     At all times material to this complaint, Defendant employed two or more

employees and had an annual dollar volume of sales or business done of at least

$500,000.00.

      8.     At all times material to this complaint, Defendant, SUNBELT

RENTALS, INC., was an enterprise engaged in interstate commerce, operating a

business engaged in commerce or in the production of goods for commerce as defined

by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).          Specifically, Defendant
       Case 3:19-cv-00163 Document 1 Filed on 05/07/19 in TXSD Page 3 of 7



specializes in the rental of equipment and tools.

      9.     At all times material hereto, Defendant was the Plaintiff’s “employer” as

that term is defined under the FLSA.

      10.    Additionally, Plaintiff performed work utilizing products which were

manufactured outside of the state of Texas for interstate commerce and worked on or

handled goods that were moving in interstate commerce and handled records of

interstate transactions.

      11.    Plaintiff was employed by Defendant from approximately September 1,

2018, to March 4, 2019, as a driver at the regular rate of $22.50 per hour.

      12.    Plaintiff’s principle duties included the local-only delivery of equipment

and other miscellaneous duties.

                     COUNT I UNPAID OVERTIME WAGES

      13.    Plaintiff incorporates herein paragraphs 1-12, supra.

      14.    Plaintiff did not hold a position that would qualify for any exemption

under the FLSA.

      15.    During Plaintiff’s employment, Defendant required, suffered or

permitted Plaintiff to work without paying him one and one-half his regular rate for

all hours worked in excess of 40 hours in a workweek.

      16.    Defendant was aware that the FLSA required it to pay Plaintiff one and
       Case 3:19-cv-00163 Document 1 Filed on 05/07/19 in TXSD Page 4 of 7



one-half of his regular rate of pay for each hour of overtime worked (hereinafter

“overtime pay”).

      17.     Defendant was aware that Plaintiff had worked both regular and overtime

hours during one or more workweeks; however, Defendant willfully failed and refused

to pay Plaintiff overtime pay for all hours worked in excess of 40 hours each

workweek.

      18.     As a result of Defendant’ willful violation of the FLSA, Plaintiff is

entitled to recover damages in the amount of the unpaid minimum overtime pay, an

equal amount as liquidated damages for Defendant’s willful violation of the FLSA,

and reasonable attorney’s fees and costs.

      WHEREFORE, Plaintiff respectfully request that this Court enter judgment

against the Defendant for the following:

        A. Actual damages provided by law;

        B. Liquidated damages as allowed by law;

        C. Reasonable attorneys’ fees and costs;

        D. For pre-judgment interest in the event liquidated damages are not
        awarded;

        E. For such other and further relief to which Plaintiff may be justly entitled,
        whether at law or in equity.

                             COUNT II RETALIATION

        19.    Plaintiff re-alleges paragraphs 1-12, supra, and incorporates them as
      Case 3:19-cv-00163 Document 1 Filed on 05/07/19 in TXSD Page 5 of 7



fully set forth herein.

      20.    In or about November of 2018 and again on February 27, 2019, Plaintiff

made a complaint with his immediate supervisor Defendant’s unlawful policy of not

paying overtime.

      21.    On March 4, 2019, without warning or cause, Defendant terminated

Plaintiff’s employment and informed him that he had “not made a delivery.”

      22.    Defendant’s reason for terminating the Plaintiff was a pretext for

terminating him in retaliation for filing a complaint with the Defendant and

complaining about the Defendants’ practice of not paying overtime for work in

excess of 40 hours in a workweek.

      23.    A causal connection exists between the termination of the Plaintiff’s

employment and his complaint about not receiving overtime wages.

      24.    The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits retaliation. See 29 U.S.C. § 215. As a result of

Defendant’s unlawful actions alleged herein, Plaintiff has been damaged.

      25.    Defendant’s actions as alleged herein were willful and the Defendant

failed to act reasonably to comply with the FLSA.

      26.    As a result of Defendant’s unlawful conduct, Plaintiff is entitled to,

without limitation, employment, reinstatement, promotion, and the payment of

wages lost and an award of liquidated damages pursuant to 29 U.S.C. § 216(b).
     Case 3:19-cv-00163 Document 1 Filed on 05/07/19 in TXSD Page 6 of 7



      27.   Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment

against Defendant for the following:

   A. Awarding Plaintiff his lost wages, an award of liquidated damages service
      awards, and attorneys’ fees and litigation expenses as provided by law;

   B. Awarding Plaintiff pre-judgment interest as provided by law, should
      liquidated damages not be awarded;

   C. Ordering Plaintiff be reinstated in his previous position at the same pay rate
      and benefits he had at the time of his termination.

   D. Awarding Plaintiff such other and further relief as the Court deems just and
      proper.


                             JURY TRIAL DEMAND

      Plaintiff demands a jury trial on all issues so triable.

      Respectfully submitted, May 7, 2019.

                                        ROSS LAW GROUP




                                        ______________________________
                                        CHARLES L. SCALISE
                                        Texas Bar No. 24064621
                                        Attorney-in-Charge
Case 3:19-cv-00163 Document 1 Filed on 05/07/19 in TXSD Page 7 of 7



                            Page 7 of 7
                              DANIEL B. ROSS
                              Texas Bar No. 00789810
                              1104 San Antonio Street
                              Austin, Texas 78701
                              (512) 474-7677 Telephone
                              (512) 474-5306 Facsimile
                              Charles@rosslawgroup.com
